Citation Nr: 1219459	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for degenerative joint disease of the lumbar spine, and granted service connection for PTSD, with a 30 percent evaluation, effective March 24, 2008.

The Veteran testified before the undersigned at a November 2011 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in June 2008, approximately four years ago.  The Veteran testified during his November 2011 hearing that his disability had worsened since that examination.  Specifically, he complained that due to his PTSD, he had poor interpersonal relationships with his family and his live-in girlfriend of ten years; social isolation in that he did not have any friends or social hobbies except fishing, which he did alone; irritability; poor anger management; anxiety; suspiciousness; paranoia and panic attacks; obsessive-compulsive behavior; suicidal ideation; and difficulty with employment.  See November 2011 Travel Board hearing transcript.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's PTSD.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board further notes that the claims file does not contain any VA treatment records dated after October 2009.  The Veteran reported during his hearing that he received psychiatric treatment every three to six months.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the PTSD claim.

The Board also notes that during his November 2011 Board hearing, the Veteran reported that he was receiving 100 percent disability from the Social Security Administration (SSA) due to his PTSD and low back disability.  The record contains the SSA Function Report for the Veteran, but as the Veteran's representative noted during the hearing, the complete SSA records have not been submitted.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The SSA records are relevant to the Veteran's claim because he has reported having problems with his low back since his discharge.  Therefore, the SSA records may contain information related to the onset, nature and etiology of the Veteran's low back problems.  A remand is warranted so that VA may make reasonable efforts to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected low back disability and service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from October 2009 to the present.  

3.  Then, afford the Veteran a VA examination to determine the current severity of his PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

